DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/5/2021 is acknowledged.
Information Disclosure Statement
The presence of several foreign references submitted 5/18/2018 that are not listed on an IDS is observed in the file.  In particular, there appear to be 20 foreign reference documents and only 9 citations on the accompanying IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. Therefore, unless the unlisted references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/892764, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not disclose the feature in independent claims 1 and 26 of: “a buffer configured to receive and store data samples and further configured to operate in a plurality of modes as defined by the controller,” specifically “wherein two or more modes of operation of the plurality of modes are performed with a same set of data samples stored in the buffer;”.   Notably, in the instant application this feature is only found in the abstract. It is observed that a similar feature is present, e.g. in [0005] of the prior-filed application: “a same set of stored data samples may be processed a number of different ways” (also [0009]), however this refers to performing processing by the claimed post-buffer processor (such processing is separately claimed in instant claims 8 or 10).  This is not a description that two or more modes of operation of the plurality of modes of the buffer (e.g. the modes of claim 7) are performed with a same set of data samples stored in the buffer. Therefore, Application No. 15/892764 fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for any of the claims under consideration in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 25 require under the “buffer configured to” limitation, “wherein two or more modes of operation of the plurality of modes are performed with a same set of data samples stored in the buffer”.  The language is not clear as to whether the wording including “wherein…are performed” is intended to refer to the configuration of the buffer, i.e. that the buffer is configured to perform two or more modes of operation with a same set of data samples stored in the buffer, or if instead it is intended to combine a method step with the sensing system.  The latter is apparent from the wording, however a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-14 depend on claim 1 and are likewise indefinite. 

Allowable Subject Matter
As best can be determined, claims 1-14 and 26 would be allowable if rewritten or amended by clarifying that the buffer itself is specifically configured to perform two or more modes of operation with a same set of data samples stored in the buffer to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art demonstrates the use of buffers in radar sensing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646